tcmemo_2016_46 united_states tax_court kaylan j riley petitioner v commissioner of internal revenue respondent docket no 22718-12l filed date anthony v diosdi for petitioner john chinnapongse kelley a blaine and don priver for respondent memorandum opinion and findings_of_fact holmes judge from to kaylan riley paid over dollar_figure million to frank nemirofsky thinking that she was investing in a tech startup she began to suspect that he was using her money for other purposes in when the commissioner came to collect riley’s unpaid taxes from she claimed that nemirofsky had stolen her money and that she would be entitled to a theft_loss deduction that she could carry back to eliminate that liability we must decide whether nemirofsky’s actions amount to theft or create some other kind of deductible loss opinion this is a collection_due_process cdp case in which the parties do not disagree about the law they agree that riley is entitled to challenge her tax_liability because the commissioner never sent her a notice_of_deficiency and she didn’t have another opportunity to dispute the liability see sec_6330 122_tc_1 they agree that when the amount of the underlying tax_liability is at issue we review the determination de novo 114_tc_604 and they agree there’s only one issue in this case whether riley suffered a deductible loss in as a result of her dealings with nemirofsky that she can somehow carry back to reduce her tax_liability if not her tax_liability will remain and the commissioner can collect it riley argues in her brief only that she sustained a theft_loss but because she’d previously also argued that she might deserve treatment under the bad-debt unless otherwise indicated all section references are to the internal_revenue_code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure and worthless-securities loss rules we consider them as well we’ll start with a brief review of the law i theft losses sec_165 allows a deduction for any loss sustained during a tax_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits this rule for individuals but it allows deductions for losses that arise from casualty or theft sec_165 to claim a theft-loss deduction a taxpayer must prove that a theft occurred under the law of the jurisdiction where the loss occurred 34_tc_688 the amount of that loss 40_tc_304 and the year in which she discovered the loss sec_165 sec_1_165-8 income_tax regs the burden of establishing a theft_loss is on the taxpayer who must prove that a theft and not just a mysterious disappearance of her property occurred 73_tc_610 riley alleges that nemirofsky committed theft by false pretenses under california law california has combined the various types of common-law property crimes such as larceny and embezzlement under the single crime of theft cal penal code sec west combining several crimes under the general term theft has not however eliminated the substantive distinctions between the different types people v davis cal rptr 2d the species of theft at issue here is theft by false pretenses the elements of which are a false representation made with intent to defraud that causes the owner of property to part with it in reliance on the false representation people v randono cal rptr ct app people v brady cal rptr ct app a taxpayer must also prove the amount of the theft_loss to claim a deduction elliott t c pincite the amount of the deduction is the lesser_of the fair_market_value of the stolen property or its basis sec_1_165-7 income_tax regs theft-loss cases can also present tricky questions of timing the code treats a loss as sustained during the tax_year in which a taxpayer discovers it sec_165 this means a taxpayer may not claim a deduction in the taxable_year in which the theft actually occurs unless the taxpayer also discovers the theft in that year sec_1_165-8 income_tax regs a taxpayer may also not claim a deduction for any portion of the loss for which she has a claim for reimbursement with a reasonable_prospect_of_recovery id sec_1_165-1 thus to claim a theft-loss deduction for a particular year a taxpayer must discover the loss in that year and show she has no reasonable_prospect_of_recovery ii bad_debt there are situations where a taxpayer may have suffered a loss but not quite a theft loss--a really sour deal but not one amounting to theft by the party who comes out ahead for example if a debt was created sec_166 allows a deduction for debt that becomes worthless in the tax_year if the bad_debt is business related the deduction is against ordinary_income nonbusiness_bad_debt is treated as a short-term_capital_loss sec_166 this distinction is important as capital losses may offset up to only dollar_figure of ordinary_income a year sec_1211 a taxpayer with a large amount of ordinary_income would usually prefer a business bad-debt deduction rather than a nonbusiness bad-debt deduction--a taxpayer would also prefer a theft-loss deduction over a nonbusiness_bad_debt deduction for the same reason nonbusiness_bad_debt is debt other than a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer sec_166 this is a question of fact determined in each particular case sec_1 b income_tax regs like a theft_loss a nonbusiness bad-debt loss is sustained only when the debt has become totally worthless ie there is no reasonable chance of recovery sec_1_166-5 income_tax regs 523_f2d_1363 9th cir aff’g 59_tc_319 iii worthless securities as we’ll see riley’s loss comes from what she calls an investment this creates another possible deduction for her--a worthless_security if a security that is a capital_asset becomes worthless sec_165 allows a taxpayer to treat it as a capital_loss if the security is not a capital_asset the taxpayer may claim an ordinary_loss sec_1_165-5 income_tax regs the code defines a security as a share of stock in a corporation a right to subscribe for or to receive a share of stock in a corporation or a bond debenture note or certificate or other evidence_of_indebtedness issued by a corporation or by a government with interest_coupons or in a registered_form sec_165 as with nonbusiness_bad_debt the loss from a worthless_security that is a capital_asset is a capital_loss and a taxpayer may offset only dollar_figure of ordinary_income a year with such a loss sec_1211 to give rise to a deduction a security must actually be worthless if it has any recognizable value a taxpayer can’t claim a deduction a mere shrinkage in value of the stock owned by the taxpayer even though extensive does not give rise to a deduction under sec_165 sec_1_165-4 income_tax regs thus as with a theft_loss or a bad_debt_loss a taxpayer must show there is no reasonable chance of recovery as we’ve said the parties agree on the law if nemirofsky’s actions amount to theft by false pretenses under california law and if riley has no chance of recovery riley may take a theft-loss deduction against her ordinary_income if the money riley gave nemirofsky was a loan or in exchange for securities and if she has no reasonable chance of recovery she may take a bad-debt or worthless- securities loss the parties disagree on the facts specifically the issues of whether nemirofsky actually made false representations and whether riley actually has no chance of recovering her money we tried the case in san francisco and riley remains a california resident as she was when she filed her petition findings_of_fact a riley and nemirofsky in riley and her husband divorced riley’s ex-husband worked in management at chevron during their marriage and made a good living as part of their divorce settlement she therefore received a k and an ira each worth roughly dollar_figure million she also started receiving dollar_figure a month in alimony which was to last for nine years riley used this money to buy a house in danville california in 1998--while she was still married--riley began working at blockbuster as a sales associate for dollar_figure an hour she met nemirofsky at blockbuster in they lived in the same neighborhood and had children at the same school and their relationship blossomed to the point that they’d meet several times outside blockbuster to get coffee it was at one of those friendly coffees that nemirofsky told riley about an invention of his called the ribbon it allegedly allowed a user to point a cell phone at a television and interact with whatever was on the screen nemirofsky told riley that he had received a patent for the ribbon and was seeking investors for exphand his company riley is not a financially sophisticated person she has only a high-school education and little business knowledge and she bought nemirofsky’s story over the next five years she wrote more than a dozen checks to him or exphand some of these checks were payable to nemirofsky and some were payable to exphand for some she received promissory notes and for some she received nothing tangible in return while the actual purpose of each payment is not clear the following table summarizes the available information riley’s payments to nemirofsky and exphand date amount payee check notation dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky nemirofsky exphand exchanged for note that could be exchanged for stock for exphand for exphand for exphand promissory note for dollar_figure for exphand promissory note convertible to stock total big_number big_number nemirofsky illegible at trial riley presented what she alleged was a promissory note for dollar_figure executed around the time of the october and november payments the purpose of this note is unclear riley testified at trial that she wrote all the checks because she thought she was investing in exphand she claimed she made some checks out to nemirofsky personally rather than exphand because he told her to do so to cover some of the checks nemirofsky encouraged riley to take out an equity line of credit against her house and she did she made other_payments with distributions from the ira that she had received in her divorce around or riley said she noticed a change in nemirofsky’s standard of living she testified that his house seemed to improve he acquired a new mercedes and he began to wear nicer clothes in wendy wallace a friend of riley’s began working for nemirofsky riley claims to have learned from wallace that things were not right at exphand and that nemirofsky had not used the money properly riley began asking for her money back and she hired an attorney nina yablok to assist her yablok wrote a letter to nemirofsky in date to argue that he breached his fiduciary duties and disclosure obligations and request immediate repayment of dollar_figure along with information about the future prospects of exphand riley also consulted with the law firm fitzgerald abbott beardsley where lawyers told her they would take her case against nemirofsky on contingency but she would need to pay dollar_figure up front for expenses she declined to retain the firm because of this retainer riley also told the fbi about nemirofsky but the government chose not to pursue the case throughout this time riley and nemirofsky remained in contact speaking at least eight times in date alone riley testified that nemirofsky has stated he wants to return her money to her riley’s initial tax_return showed about dollar_figure million in income from the ira_distributions she used to help fund her payments to nemirofsky and exphand her return reported a tax_liability of nearly dollar_figure this amount was the basis for the commissioner’s initial assessment and subsequent filing of a federal_tax_lien in riley claims that in she began to suspect that nemirofsky had stolen her money and for she reported a dollar_figure theft_loss on her tax_return this theft_loss created a large net-operating-loss carryback which she then applied on an amended return to offset her ira income and significantly reduce her tax_liability for that year the commissioner argues that even if we find riley’s testimony credible the admissible facts don’t establish a theft-loss a bad-debt or a worthless- securities deduction b theft_loss we look at the theft_loss first and the commissioner begins with an objection to riley’s use of hearsay statements made by wallace and nemirofsky while riley testified at trial nemirofsky and wallace were conspicuously absent thus many of the statements on which riley bases her case--promises from nemirofsky about the ribbon and investment returns reports from wallace about lies and financial wrongdoing at exphand--are inadmissible hearsay if used to prove the truth of the matters asserted in them see fed r evid we admitted these statements not for their truth but for the limited use of showing riley’s state of mind and why she grew suspicious but riley can’t use them to prove that exphand had misused riley’s loans or contributions the reason neither party subpoenaed nemirofsky and why riley based most of her case on hearsay is unclear the consequence is clear large holes in the factual record without any evidence of nemirofsky’s statements or his own state of mind there is no real proof of a theft_loss riley must show that a theft occurred as defined by california law see 63_tc_736 aff’d 523_f2d_1053 5th cir in california theft by false pretenses requires a false representation and intent to defraud randono cal rptr pincite california law also requires that proof of false pretenses be corroborated if the claim rests primarily on the testimony of a single witness that the false pretense was made people v ashley p 2d cal in kloosterhouse v commissioner tcmemo_1981_481 we held that taxpayers didn’t suffer a theft_loss when they invested and loaned money to a company that subsequently went out of business the taxpayers claimed they suffered a theft by false pretenses but they presented no evidence of lies or false representations by the business owner simply asking for money for a business isn’t a false representation and there was no evidence that what the business owner said about his business was untrue therefore we found that the taxpayers failed to show a false representation and thus couldn’t establish a theft_loss comparing kloosterhouse to cases where there were false representations highlights what riley has failed to show in perry v super ct of los angeles cnty cal rptr the court found there were false representations when a party made statements about acquiring property and another witness who managed the property testified the acquisition had failed and the party would’ve known about it in 43_tc_842 a case on which riley heavily relies we allowed a deduction based on theft by false in kloosterhouse we applied maryland law but maryland law also requires showing a false representation and intent to defraud pretenses because the seller of a tax-savings deal promised a specific type of transaction and had corroborating evidence in the form of transaction records and testimony that showed the seller hadn’t carried out the deal as promised we found this was sufficient to prove false representations id because riley hasn’t presented any admissible evidence to contradict what nemirofsky allegedly said she is more like the taxpayers in kloosterhouse who failed to corroborate their claims of false representation it is true that the use of an out-of-court statement to show false representations doesn’t violate the hearsay ban when the statement’s probative value is independent of its truth 754_f2d_1457 9th cir see also 670_f2d_956 11th cir holding that out-of-court statements weren’t hearsay when the government used them to show falsity and deception rather than to establish their truth thus we could possibly use nemirofsky’s and wallace’s out-of-court statements to establish the mere existence of statements and then use corroborating admissible evidence to prove their falsity but such corroborating evidence is missing in this case riley submitted exphand records at trial that showed only one dollar_figure contribution from her this doesn’t contradict the fact that every other check riley wrote was to nemirofsky personally riley also presented a handwritten document purporting to show equity investors in exphand her name doesn’t appear on the list again this doesn’t contradict the evidence that all but one of her checks was to nemirofsky personally further because wallace’s statements about money mismanagement can’t be used for their truth they cannot corroborate the potential falseness of nemirofsky’s statements about how he would invest the money finally riley’s testimony about nemirofsky’s new car and home improvements doesn’t prove that he lied about his use of the money there are many possible explanations for how nemirofsky financed his lifestyle and riley has given no reason why her theory is the correct one therefore the evidence in the case doesn’t show that nemirofsky made false representations the sparse record also prevents riley from showing that nemirofsky had an intent to defraud her there must be actual proof of intent and the mere showing of nonperformance or the falsity of a statement is insufficient ashley p 2d pincite we recognize that proof of fraud can and often must come through circumstantial evidence and inference see perry cal rptr pincite and one often can draw inferences from the existence of false representations see eg ashley p 2d pincite holding that felonious intent could be inferred from repeated falsehoods cf 61_tc_354 finding no evidence of intent to defraud even when the president of a company illegally sold stock to the taxpayers because there was no proof that the president knowingly made false representations about the state of his company before it went bankrupt aff’d 540_f2d_448 9th cir due to the limited admissibility of riley’s testimony however the facts here are insufficient even to establish any false representations by nemirofsky much less an inference of intent to defraud based on the facts because riley can’t prove intent or false representation she can’t show that she suffered a theft by false pretenses under california law and therefore she can’t claim a theft-loss deduction under sec_165 c other types of loss riley’s inability to prove fraudulent intent does not preclude a bad-debt or worthless-securities deduction to claim either of these deductions riley just needs to show that she lent or invested money and that the debt or securities are now worthless see sec_165 sec_166 but at no point in the trial or in the cdp hearing did riley argue that she lent nemirofsky and exphand money as part of a trade_or_business of her own if riley is entitled to any sort of bad-debt deduction it must therefore be for nonbusiness_bad_debt see sec_166 which would mean she at most gets a capital_loss which she cannot carry back from to the same is true of any worthless-security loss the precise nature of each of riley’s payments is also unclear at least dollar_figure the amount for which she received a promissory note is a loan and it is possible another dollar_figure is as well the rest of the payments are unclear were they loans or gifts or equity investments we don’t think we need to decide because it would not affect the outcome to claim a bad-debt or worthless-securities deduction for riley must show that the loans or stock became worthless in that year for both types of deductions this requires riley to show that she had no reasonable chance of recovering her money see sec_1_166-5 income_tax regs bad-debt deduction requires no reasonable chance of recovery see id sec_1_165-4 income_tax regs stating that mere shrinkage in stock value is insufficient and there must be no recognizable value for bad_debt ‘ a reasonable_prospect_of_recovery exists when the taxpayer has bona_fide claims for recoupment from third parties or otherwise and when there is a substantial possibility that such claims will be decided in his favor ’ ‘a lawsuit might well be justified by a chance of success ’ 128_f3d_1410 10th cir alteration in original first quoting ramsey scarlett co v commissioner 61_tc_795 then quoting 351_f2d_619 ct_cl aff’g tcmemo_1995_342 for worthless securities stock may not be considered as worthless if there is a reasonable hope and expectation that it will become valuable at some future time 71_tc_955 thus to establish worthlessness a petitioner must show a relevant identifiable_event which clearly evidences destruction of both the potential and liquidating values of the stock id riley has not shown she lacks a reasonable chance of recovery to the contrary she testified that a law firm was willing to take her case on contingency her decision not to pay dollar_figure to retain the firm doesn’t affect this she credibly testified that she remains in contact with nemirofsky and she claims he wants to repay her and she has not even suggested that nemirofsky has insufficient funds to repay her cf halata v commissioner tcmemo_2012_351 finding no chance of recovery after an investigation by the taxpayer determined the person against whom she had a claim had no recoverable assets riley also has not shown that any potential equity_investment in exphand is worthless she has pointed to nothing other than wallace’s hearsay statement and even that doesn’t show destruction of the potential value of exphand see austin t c pincite we are not holding that riley will never be able to claim some sort of loss deduction but on the basis of riley’s testimony at trial we cannot say that riley had no reasonable chance of recovery in nemirofsky is still around and riley is in contact with him and she potentially has claims she can bring against him it is simply too soon for her to claim any type of loss deduction and she has shown no loss that she can carry back to offset her ordinary_income for decision will be entered for respondent
